Citation Nr: 0304238	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1969.  He also had additional service with the Oklahoma Army 
National Guard.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The Board 
remanded the case to the RO in December 2000 for additional 
development.  That development has been completed, and the 
case is once again before the Board for review.

In a VA Form 21-4138, dated March 1998, the veteran requested 
service connection for tinnitus.  As this matter has not been 
adjudicated by the RO, the Board refers it back for 
appropriate action. 

The February 1997 rating decision on appeal also denied the 
veteran's claim for service connection for a low back 
disorder, then characterized as low back strain.  In an 
October 2001 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine.  As this determination constitutes a full grant of the 
benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  There is no medical evidence of a nexus or relationship 
between the veteran's current right ear hearing loss 
disability and his period of service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for right ear 
hearing loss.  He claims that his hearing loss is related to 
noise exposure he experienced while on active duty.  In 
particular, he maintains that he was exposed to significant 
noise as a result of heavy artillery and jet engines.  For 
the reasons set forth below, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The Board remanded the case in 
December 2000 to afford the veteran a VA audiological 
evaluation.  That examination was performed in January 2001, 
and included audiometric and speech discrimination testing, 
as well as a medical opinion concerning the etiology and date 
of onset of the veteran's right ear hearing loss.  The record 
also shows that all relevant service and treatment records 
have been obtained and associated with the claims file.  The 
veteran's representative also stated in a VA Form 646 that 
the remand instructions had been completed, and identified no 
additional evidence that needed to be obtained.  Thus, there 
is no indication in the record that outstanding medical 
records exist that have not been obtained and associated with 
the claims file.  

The Board further observes that the discussions in the rating 
decisions of February 1997 and October 2001; the statement of 
the case issued in September 1997; the supplemental 
statements of the case issued in April 1998, December 1998, 
and October 2001; as well as various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  These documents, in 
essence, explain that evidence needs to show that his current 
right ear hearing loss was incurred in or aggravated by 
service.  In addition, in letters dated November 2001 and 
December 2001, the RO also notified the veteran of the 
evidence he is expected to obtain and which evidence VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The veteran has also been notified of the provisions of the 
VCAA. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The Board also points out 
that sensorineural hearing loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

Turning to the facts of this case, the veteran's DD Form 214 
for his first period of service from June 1960 to July 1963 
shows that he worked as a cannoneer.  His DD Form 214 for his 
second period of service from July 1963 to April 1969 shows 
that he worked as an aircraft structural mechanic.  An 
enlistment examination performed in February 1960 did not 
include an audiological evaluation; however, whispered voice 
testing was 15/15 bilaterally.  An audiological evaluation 
performed during a May 1966 annual physical revealed, in the 
right ear, a - 5 (10) and - 5 (5)-decibel loss at the 500 and 
1000 Hz levels, respectively; a - 10 (0)-decibel loss at the 
2000 Hz level; a 0 (10)-decibel loss at the 3000 Hz level; 
and a 30 (35)-decibel loss at the 4000 Hz level.  (The 
figures in parentheses are based on ISO standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in ASA standards in the 
service medical records.)  Audiological testing during a 
March 1969 separation examination revealed, in the right ear, 
a 10-decibel loss at the 500, 1000, 2000, and 3000 Hz levels 
and a 20-decibel loss at the 4000 Hz level.

The veteran served in the Oklahoma Army National Guard from 
January 1974 to January 1977.  An audiological evaluation 
performed at the time of his enlistment in January 1974 
revealed, in the right ear, a 15-decibel loss at the 500, 
3000 and 4000 Hz levels and a 5-decibel loss at the 1000 and 
2000 Hz levels.  

An audiometric evaluation performed at Indian Health Service 
in March 1989 revealed a 20-decibel loss at the 500 and 1000 
Hz levels, a 15-decibel loss at the 2000 Hz level, a 25-
decibel loss at the 3000 Hz level, and a 40-decibel loss at 
the 4000 Hz level.   Speech discrimination was 92 percent 
bilaterally.  

At a VA audiological evaluation in November 1996, the 
examiner recorded the veteran's history of noise exposure 
both during and after service.  The veteran explained that he 
was exposed to heavy artillery during his initial period of 
service and was later exposed to noise from jet engines.  He 
indicated that hearing protective devices were not offered 
during his exposure to heavy artillery but that they were 
offered when he began working with jet engines.  The veteran 
said he worked as a building contractor after service and did 
not use hearing protective devices.  

Audiometric testing in the right ear revealed a 25-decibel 
loss at the 500 Hz level, a 15-decibel loss at the 1000 Hz 
level, a 20-decibel loss at the 2000 Hz level, a 40-decibel 
loss at the 3000 Hz level, and a 60-decibel loss at the 4000 
Hz level.   Speech discrimination for the right ear was 88 
percent.  The examiner concluded that the veteran had mild to 
moderate sensorineural hearing loss from 3000 Hz to 8000 Hz 
in the right ear.  He then added that the veteran worked "in 
loud noise as a civilian and did not use hearing protective 
devices, it is most certainly should be considered a 
contributing factor in his current hearing loss in the right 
ear." 

The veteran was afforded another audiological evaluation at 
Indian Health Service in April 1999.  Testing in the right 
ear revealed a 25-decibel loss at the 500 Hz level, a 20-
decibel loss at the 1000 and 2000 Hz levels, a 45-decibel 
loss at the 3000 Hz level, and a 60-decibel loss at the 4000 
Hz level.  Speech discrimination was 96 percent.

Pursuant to the Board's remand, the veteran underwent a VA 
audiological evaluation in January 2001 to determine the 
nature and etiology of his right ear hearing loss disability.   
The examiner indicated that she had reviewed the claims file.  
During the interview, the examiner recorded the veteran's 
history of noise exposure while on active duty, which 
included three years of field artillery and six years of jet 
engine repair work.  The veteran explained that numerous 
blasts occurred near his right ear while shooting a 155 
Howitzer, and that he suffered from tinnitus for 30 years.  
Audiological testing in the right ear revealed a 25-decibel 
loss at the 500 Hz level, a 20-decibel loss at the 1000 and 
2000 Hz levels, a 45-decibel loss at the 3000 Hz level, and a 
60-decibel loss at the 4000 Hz level.  Speech discrimination 
was 96 percent.  

Based on her review of the claims file, the examiner 
concluded that the veteran's hearing loss was not service 
connected.  The examiner explained that a hearing test was 
not given when the veteran was initially inducted in February 
1960 or when examined in July 1963.  An audiological 
evaluation performed in May 1966 showed bilateral hearing 
loss except for a 30-decibel threshold at the 4000 Hz level 
in the right year.  The examiner noted, however, that the 
veteran's hearing returned to normal by March 1969.  The 
examiner therefore reasoned that the earlier value was only a 
temporary threshold shift that returned to normal by March 
1969.  As such, the veteran's hearing loss was not service 
connected.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for right ear 
hearing loss.  The evidence clearly demonstrates that the 
veteran currently has a right ear hearing loss disability for 
VA purposes.  Nevertheless, there is no medical evidence or 
opinion of record which effectively links this disability to 
the veteran's military service, to include any noise exposure 
therein.  The Board notes that the veteran did experience 
some degree of hearing loss in his right ear while on active 
duty, as an audiological evaluation in May 1966 revealed a 
35-decibel loss at the 4000 Hz level.  See Hensley, supra.  
At no time, however, did the veteran experience a hearing 
loss disability for VA purposes while in service.  See 
38 C.F.R. § 3.385.  There is also no evidence that this 
finding constitutes an upward trend, as no audiological 
evaluation was performed when the veteran entered service in 
1960, and, more importantly, a VA audiologist in January 2001 
pointed out that this isolated finding was only a temporary 
shift, since the veteran's hearing returned to normal by 
March 1969.  

In fact, a right ear hearing loss disability for VA purposes 
was not shown until 1989, approximately twenty years after 
the veteran's separation from active duty.  This is 
consistent with the January 2001 audiological examination 
report, wherein a VA audiologist reviewed the claims file and 
determined that the veteran's right ear hearing loss was not 
related to service but rather to post-service noise exposure 
while working as a building contractor.   The Board finds 
that this opinion was obtained through a process that 
presented the question of etiology in a neutral and objective 
manner, and did not suggest an answer or request that a 
favorable opinion be refuted.  See Sutton v Brown, 9 Vet. 
App. 553, 570 (1996).  Indeed, the Board notes that there is 
no favorable medical opinion in the record to refute.  
Therefore, the Board accepts this opinion. 

The only evidence in support of the veteran's claim are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
a hearing loss disability, his lay statements cannot serve as 
a basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.


ORDER

Service connection for right ear hearing loss is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

